 Case 2:19-cv-08612-PSG-JC Document 190-3 Filed 02/11/21 Page 1 of 2 Page ID #:3746




1    Ryan H. Weinstein (Bar No. 240405)                      Benjamin J. Razi (admitted pro hac vice)
     rweinstein@cov.com                                      brazi@cov.com
2
     COVINGTON & BURLING LLP                                 Andrew Soukup (admitted pro hac vice)
3    1999 Avenue of the Stars, Suite 3500                    asoukup@cov.com
     Los Angeles, California 90067-4643                      COVINGTON & BURLING LLP
4
     Telephone: + 1 (424) 332-4800                           One CityCenter, 850 Tenth Street, NW
5    Facsimile: + 1 (424) 332-4749                           Washington, DC 20001-4956
                                                             Telephone: + 1 (202) 662-6000
6
7    Attorneys for Plaintiff / Counter-Defendant
     RELMAN COLFAX PLLC
8
9                               UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                        WESTERN DIVISION
12
13   RELMAN COLFAX PLLC,                                       Case No. 2:19-cv-08612-PSG-JC
14
           Plaintiff,
15                                                             DECLARATION OF RYAN H.
           v.                                                  WEINSTEIN IN SUPPORT OF THE
16
                                                               RELMAN FIRM’S MOTION FOR
17   FAIR HOUSING COUNCIL OF SAN                               DEFAULT JUDGMENT AND
18   FERNANDO VALLEY AND MEI LING,                             ATTORNEY’S FEES

19        Defendants.
20   MEI LING,

21         Counter-Claimant,
22
           v.
23
24   RELMAN COLFAX PLLC,

25         Counter-Defendant.
26
27
28

         DECLARATION OF RYAN H. WEINSTEIN IN SUPPORT OF THE RELMAN FIRM’S MOTION FOR DEFAULT JUDGMENT AND
                                                  ATTORNEY’S FEES
 Case 2:19-cv-08612-PSG-JC Document 190-3 Filed 02/11/21 Page 2 of 2 Page ID #:3747




1                           DECLARATION OF RYAN H. WEINSTEIN
2          I, Ryan H. Weinstein, declare:
3          1.      I am a special counsel at Covington & Burling LLP (“Covington”), which
4    represents Plaintiff Relman Colfax PLLC (the “Relman Firm”) in this action. This
5    declaration is offered in support of the Relman Firm’s motion for default judgment and
6    attorney’s fees against Mei Ling.
7          2.      I believe that the current and 2020 hourly rates of the Covington professionals
8    on this case described in Paragraphs 4-9 of the Declaration of Andrew Soukup are
9    commensurate with the prevailing hourly rates of lawyers with similar qualifications,
10   experience, and skill in Los Angeles.
11         3.      Covington employs over 1,000 attorneys. According to the 2020 Real Rate
12   Report Mid-Year Update, firms in Los Angeles with over 1000 attorneys have first and
13   third quartile commercial litigation attorney rates of, respectively, $941 and $1,235 for
14   partners and $565 and $895 for associates. Attached as Exhibit 1 is a true and correct copy
15   of the 2020 Real Rate Report Mid-Year Update.
16         I declare under penalty of perjury that the foregoing is true and correct.
17         Executed on February 11, 2021, in Los Angeles, California.
18
19
20                                                               RYAN H. WEINSTEIN
21
22
23
24
25
26
27
28
                                                         1
          DECLARATION OF RYAN H. WEINSTEIN IN SUPPORT OF THE RELMAN FIRM’S MOTION FOR DEFAULT JUDGMENT AND
                                                   ATTORNEY’S FEES
